Filed Pursuant to Rule 497(e) 1933 Act File No. 333-30470 1940 Act File No. 811-09815 THE ARBITRAGE FUNDS SUPPLEMENT TO THE PROSPECTUS DATED OCTOBER 1, 2010 THIS SUPPLEMENT IS DATED AUGUST 12, 2011 This supplement modifies The Arbitrage Funds’ Prospectus by: · modifying the text of the paragraph under the heading “Distributor” to read in its entirety as follows: “ALPS Distributors, Inc. serves as principal underwriter for the Funds, and as such is the exclusive agent for the distribution of shares of the Funds.” · replacing the information respecting the Funds’ distributor on the inside, back cover page with the following: “ALPS Distributors, Inc. 1290 Broadway, Suite 1100 Denver, Colorado 80203” * * * Prospective investors and shareholders who have questions about The Arbitrage Fund or The Arbitrage Event-Driven Fund should call 1-800-295-4485 or write to The Arbitrage Funds, c/o DST Systems, Inc., P.O. Box 219842, Kansas City, Missouri, 64121-9842.
